Citation Nr: 1004518	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-19 468 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for 
residuals of a crush injury of the right hand.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
July 1974.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.


FINDING OF FACT

The Veteran's residuals of a crush injury of the right hand 
are not productive of any significant functional impairment; 
extension of the fingers is not limited by 30 degrees or 
more, and there are no gaps between the fingertips and the 
proximal transverse crease of the palm.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
crush injury of the right hand have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5229 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  Although the regulation 
previously required VA to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim, the regulation has been amended to eliminate that 
requirement for claims pending before VA on or after May 30, 
2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits. 
 Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the 
originating agency provided the veteran with the notice 
required under the VCAA by letter mailed in March 2007, 
prior to its initial adjudication of the claim.  This letter 
included notice with respect to the initial-disability-
rating and effective-date elements of the Veteran's claim.  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records 
and pertinent VA medical records have been obtained.  
Neither the Veteran nor his representative has identified 
any outstanding evidence, to include medical records, that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence. 

The Board has considered the Veteran's contention that his 
most recent VA examination was inadequate because his 
fingers were not cramping at that time, as well as his 
request for a more thorough examination.  He noted that his 
hand only cramps intermittently, during which he has limited 
range of motion.  The Board has reviewed the most recent 
examination report, and has determined that it is adequate 
for ratings purposes.  The examination report contains a 
thorough discussion of the Veteran's medical history, 
symptoms, and tests performed.  Moreover, neither the 
Veteran nor his representative have provided enough 
information to determine when the Veteran's hand condition 
is likely to be symptomatic so there is no reasonable way to 
schedule an examination during that time period.  

In sum, the Board is satisfied that the RO has complied with 
VA's duties to notify and assist the veteran.  Accordingly, 
the Board will address the merits of the claim.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed all evidence of record pertaining to the 
history of the Veteran's service-connected right hand 
disability.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case 
presents no evidentiary considerations which would warrant 
an exposition of remote clinical histories and findings 
pertaining to this disability.  

The Veteran was granted service connection for residuals of 
a right hand crush injury in a June 2007 rating decision, 
but the disability was determined to be noncompensably 
disabling.  He appealed this decision, contending that the 
severity of symptoms affecting his right hand warrant a 
higher rating.

The Veteran's disability is currently rated as 
noncompensably disabling under Diagnostic Code 5229 for 
limitation of motion of the index finger.  Under that 
diagnostic code, a rating of 10 percent is warranted for a 
gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible; or with extension limited by 
more than 30 degrees.  Lesser limitation is not compensable, 
and there is no provision for a rating higher than 10 
percent.  Limitation of motion of the thumb is rated under 
diagnostic Code 5228.  A 10 percent disability rating is 
awarded where there is a gap of one to two inches between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, while a 20 percent rating is warranted 
where there is a gap of more than two inches between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  Under Diagnostic Code 5230, limitation 
of motion of the ring or little finger is noncompensably 
disabling.

The Veteran was first afforded a VA examination pertaining 
to his right hand disability in April 2007.  The Veteran 
stated that he originally injured his right hand while 
stationed on an aircraft carrier in service.  He described 
experiencing weakness in his right hand, particularly when 
using tools.  The examiner noted that this complaint was 
significant, as the Veteran had to work with tools, 
particularly large wrenches.  A physical examination of the 
right wrist revealed 85 degrees of flexion and 70 degrees of 
extension.  The right hand had thumb-to-fingertip touch on 
all four fingers, and tip-to-palm touch with all four 
fingers.  An examination of the right hand revealed no 
evidence of thenar or hypothenar atrophy.  There was no 
wasting of the intrinsic muscles or tenderness about the 
radial side of the right hand.  There was no loss of 
sensation.  The thumb had metacarpal flexion to 20 degrees, 
and the interphalangeal joint from zero to 50 degrees.  
Following repetitive use, there was no clinical evidence of 
additional loss of joint function due to weakness, pain, or 
fatigue.  Grip strength was measured at 5 out of 5.  An X-
ray of the right hand showed no evidence of residual 
fracture.  There was a mild narrowing of the interphalangeal 
joints consistent with the Veteran's age.  The examiner 
concluded by diagnosing the Veteran with status-post crush 
injury of the right hand.  

The Veteran was also afforded another VA examination in 
January 2009.  His complaints including finger cramping 
while working with his tools or while riding his motorcycle, 
and locking.  Range of motion testing for all fingers of the 
right hand revealed normal extension of the distal 
interphalangeal, proximal interphalangeal, and 
metacarpophalengeal joints, and there was no additional 
limitation after repetitive motion.  The gap between the 
index finger and the proximal transverse crease of the hand 
on minimal flexion was zero.  There were no amputations, 
ankylosis or deformity observed.  There was no decreased 
strength or dexterity for pushing, pulling and twisting.  
The examiner concluded by assigning a continued diagnosis of 
a residual crush injury of the right hand.

Based on the foregoing evidence, the Board has determined 
that the Veteran is not entitled to a compensable disability 
rating for his residuals of a crush injury of the right 
hand.  In so finding, the Board notes that neither VA 
examination disclosed loss of range of motion of any of the 
fingers of the Veteran's right hand, or loss of range of 
motion upon repetitive range of motion testing, or a gap 
between any fingertip and the proximal transverse crease of 
the palm.  There is also no reported gap between the thumb 
and the right hand and the fingers.  

The Board has considered whether a compensable rating is 
warranted on any other basis.  However, there is no evidence 
of ankylosis or amputation of any of the digits of the hand.  
Consideration has also been given to assigning a staged 
rating; however, at no time during the period in question 
has the disability warranted a compensable rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of 
the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue 
are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for the 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  
Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran 
has not required frequent hospitalizations for the 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication that the average 
industrial impairment from the disability would be to a 
compensable degree.  Accordingly, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial compensable disability rating for 
residuals of a crush injury of the right hand is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


